-Appeal from an order entered in three consolidated actions arising out of an automobile collision between a car in which the plaintiff and her deceased husband were passengers, and a truck owned by defendant Interstate Magazine Hauling Corporation/insofar as it sets aside, as against the weight of evidence, a verdict obtained by the plaintiff individually and as administratrix in Action No. 1, and directs a new trial as to the defendant Interstate Magazine Hauling Corporation. Order, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present — Hagarty, Acting P. J., Adel, Lewis and Aldrich, JJ.; Carswell, J., not voting.